UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period fromto. COMMISSION FILE NUMBER: 001-33142 Physicians Formula Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 20-0340099 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1055 West 8th Street Azusa, California 91702 (626) 334-3395 (Address of Principal Executive Offices, including Zip Code) (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of exchange on which registered Common Stock, par value $0.01 per share The Nasdaq Global Select Market Securities registered pursuant to Section 12(g) of the Act:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period thatthe registrantwas required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and“smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of June 30, 2010, the aggregate market value of the registrant’s common stock, par value $0.01 per share, held by non-affiliates of the registrant was approximately $44,302,318 (based upon the closing sale price of the common stock on that date on The Nasdaq Global Select Market). The number of shares of the registrant’s common stock outstanding as ofMarch 9, 2011 was 13,589,668. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Physicians Formula Holdings, Inc. definitive Proxy Statement for its 2011 Annual Meeting of Stockholders to be filed with the Securities and Exchange Commission pursuant to Regulation 14A not later than 120 days after December 31, 2010 are incorporated by reference in Part III of this Form 10-K. TABLE OF CONTENTS PART I 1 Item 1. Business 1 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 18 Item 2. Properties 18 Item 3. Legal Proceedings 18 Item 4. Reserved 18 PART II 19 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 19 Item 6. Selected Financial Data 21 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 36 Item 8. Financial Statements and Supplementary Data 36 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 36 Item 9A. Controls and Procedures 37 Item 9B. Other Information 38 PART III 39 Item 10. Directors, Executive Officers and Corporate Governance 39 Item 11. Executive Compensation 39 Item 12. Security Ownership Of Certain Beneficial Owners and Management and Related Stockholder Matters 39 Item 13. Certain Relationships and Related Transactions, and Director Independence 39 Item 14. Principal Accounting Fees and Services 39 PART IV 39 Item 15. Exhibits,Financial Statement Schedules 39 EXHIBIT INDEX E-1 PART I ITEM 1. BUSINESS Our Company The Physicians Formula brand was created in 1937 and we were formed in 2003 as a Delaware corporation. We are one of theten largest cosmetics companies in the U.S. mass market channel by retail sales based on ACNielsen data for the 52 weeks endedJanuary 22, 2011. We specialize in developing and marketing innovative, premium-priced products for the mass market channel. Our products focuson addressing skin imperfections through a problem-solution approach, rather than focusing on changing fashion trends. Our products address specific, everyday cosmetics needs and include face powders, bronzers, concealers, blushes, foundations, eye shadows, eye liners, brow makeup and mascaras. We sell our products in the mass market channel to retailers such as Wal-Mart,CVS, Target and Rite Aid. Our products provide above-average profitability for retailers due to their higher price points and sales per linear foot.Our products are currently being sold in approximately 25,700 of the 45,500 stores in which we estimate our masstige competitors’ products are also sold. We seek to be first-to-market with new products within this channel, and we are able to take new products from concept development to shipment in less than 12 months. New products are a very important part of our business and have contributed, on average, approximately 36.1% of ourgross sales from 2008 to 2010. We position ourselves as a mass market prestige, or “masstige” brand, within the U.S. mass market channel of the cosmetics industry. Our primary product categories are face and eye makeup. Based on ACNielsen data, our share of the masstige market at food, drug and mass volume retailers other than Wal-Mart (which does not supply data to ACNielsen) was 5.8% for the 52 weeks endedJanuary 22, 2011. Our goal is to continue to profitably expand our presence in the mass market channel in the U.S. and abroad. We intend togrow by introducing new and innovative products, expanding our U.S. distribution, entering new categories,expanding into new channels and geographic markets and by improving our operating margin. Our Competitive Strengths Differentiated Products with Broad Consumer Appeal. We market a broad selection of functional cosmetics that address everyday skin imperfections, in contrast to traditional cosmetics that primarily address changing fashion trends. One of our core areas of expertise is color correction, which involves the use of opposite colors to neutralize skin imperfections, such as under-eye circles, red blemishes, scars or other skin discolorations. We appeal to a broad consumer base by selling products offering similar quality and benefits as those sold in department stores and high-end specialty retailers at more affordable prices. Product Innovation. We consider ourselves a leading product innovator. We have a history of successfully developing new and innovative products and quickly introducing them to the mass market channel. In 1997, we introduced multi-colored face powder to the mass market channel with the launch of Powder Palette®, which continues to be one of our top-selling products today. Other examples of innovative product launches include Covertoxten50™ wrinkle therapy face powder and foundation,Bronze Boosterbronzersand Magic Mosaic® face powders. Our Mineral Wear® face powder, which we launched in 2005, was the first pressed and multi-colored mineral face powder sold in the mass market channel. In 2008, we introduced the first 100% natural origin makeup line formulated with certified organic ingredients with the launch of our Organic Wear® product line. In 2010, we introduced Healthy Wear™,the first makeup line with SPF 50.Over the last three years, we have introduced an average of77 new products each year. Our top three retailer customers stocked, on average, over89.1% of our new product launches in 2010. Strong Quality Perception and Market Positions. We are a leading cosmetics brand in the mass market channel, with aloyal consumer base. In a 2007 study commissioned by us, respondents who purchased our brand were asked to rank their perception of the quality of various masstige cosmetic. We received the highest perceived brand quality among masstige cosmetics brands by our consumers. We support our brand with national advertising in leading women’s magazines, continuous product innovation and attractive point-of-purchase merchandising. Please refer to “—Market Share” for a more detailed discussion. Compelling Proposition to Retailers.Our innovative, high-quality products sell at premium price points and generate above-average return on investment for retailers. Our brand enjoys broad consumer appeal across different age groups and ethnicities and attracts consumers who tend to be affluent. We believe consumer demand for our products has motivated our continuing retailer customers to increase the number of stores in which they sell our products and to increase our assigned shelf space within their stores. In August 2008, we were awarded the Front End Supplier of the Year by theRite Aiddrugstore chain. Flexible, Low-Cost Business Model. We maintain a flexible, low-cost business model that allows us to rapidly change production schedules, adopt new technologies and switch to lower-cost suppliers. We manufacture or assemble substantially all of our products. We do not have long-term contracts with our suppliers, but instead purchase components and semi-finished goods from third-party suppliers on an as-needed basis. Our flexible supply chain andassembly capabilities increase our speed-to-market for new product launches and allow us to provide high levels of service to retailers. Experienced Management Team. Our senior management team has considerable experience and expertise, with an average of16 years of experience in the cosmetics industry. Ingrid Jackel, our Chief Executive Officer, Jeffrey P. Rogers, our President, andJeff M. Berry, ourChief Financial Officer, have been with Physicians Formula since 1995, 1991 and 2007, respectively. -1- Our Growth Strategy We intend toincrease our market share and to grow our business by pursuing the following strategies: Continue to Develop and Introduce New Products.Over the last three years, we have introduced an average of77new products each year. For2010, however, we introduced only46 new products. We launched fewer new products in2010 than in years past as a result of our business model redefinition initiative, which is designed, in part,to mitigate the risk of product returns. Product returns are driven, in part, by new products which do not meet retailer criteria after a period of timein market and are therefore sent back to us. Even though there are fewer new products in2010, we believe the amount of innovation we are bringing to the market is similar to prior years, as we launched a similar number of new product platforms as prior years, the driver of customer and consumer perception of innovation, but with fewer products per platform than in years past. The lower number of new products per innovation platform is the driver of the fewer new product count launched in2010. Our product development team employs a 12-month product development process that incorporates technological advances as well as our core industry knowledge and awareness of global trends. Building on our face and eye makeup expertise, we continue to target under-developed categories to offer consumers innovative and visually appealing products for specific yet common cosmetic needs. We believe our problem-solution approach creates an opportunity to extend new product appeal beyond the life cycles of traditional color cosmetics. Further Penetrate Existing Retailers and Channels of Distribution.We believe there are many opportunities to grow our sales to existing retailer customers and to expand our customer base by: ● expanding retail selling space at stores that currently sell our products; ● increasing the number of stores in which our existing retailer customers sell our products; and ● attracting new retailer customers such as food and club stores. The following table sets forth our estimates of our total distribution, measured by stores multiplied by stock keeping units, or “SKUs,” as of December 31 for each of the years presented below: Total stores Average SKUs per store Total distribution (SKUs times stores) (in millions) Amount includes 5,800 stores related to one of our largest retailer customers that discontinued selling our products subsequent to December 31, 2009, which stores were removed fromour total store count on a prospective basis. In April 2009, this customer notified us of its decision to discontinue selling our products in 2010 and began to reduce its inventory levels of our products during the second quarter of 2009. We did not have any sales to this customer subsequent to the second quarter of 2009. We have increased the number of stores in which we sell our products by 7.1% from 2006 to 2010 and we have increased our total distribution by over 15.6% during the same period. Despite these increases, we believe there are significant opportunities for future growth, as our largest competitors currently sell their products in significantly more stores and have significantly more selling space per store than we do. Expand into Adjacent Categories with Innovative Products.We believe our reputation for developing innovative, problem-solution products creates opportunities for us to expand into cosmetics categories in which we do not currently have a significant presence. Our current product lines address only approximately half of the cosmetics categories. We plan to capitalize on our goodwill with retailers and our innovation expertise to expand not only in our current product categories, but also into adjacent cosmetics categories, such as lip and skin care. In conjunction with our expansion into adjacent categories, we intend to use cost-effective and integrated marketing strategies in advertising, public relations, promotions, packaging and pricing. Expand into New Channels and Increase International Presence. We areseeking to expand into new sales channels in order to reach a broader market. We also intend to expand our presence in our existing foreign markets and in foreign markets not currently served by Physicians Formula. Continue to Identify Opportunities for Operating Margin Improvement.We continue to work on improving our low-cost structure by pursuing cost-saving opportunitiesthrough product assembly automation and direct sourcing of components. Market, Ranking and Other Data We position ourselves as a “mass market prestige” or “masstige” brand within the U.S. mass market channel of the cosmetics industry. The term “masstige” describes a retail category that includes products that are priced below the high-end prestige segment and above the low-end mass segment and that are distributed through the mass market channel. We define the masstige market as products sold in the mass market channel under the following premium-priced brands: Physicians Formula, Almay, L’Oréal, Max Factor, Neutrogena, Revlon, OPI, Borghese and Iman. According to ACNielsen data, these brandswere the only mass-distributed brands whose products had average retail prices 12% or more above the average price for similar products in “food, drug and mass volume retailers other than Wal-Mart” for the 52 weeks endedJanuary 22, 2011and whose retail sales in the mass market channel were over $2 million during the same period, except Max Factor which exited the U.S. market in 2010. We have excluded brands that generated less than $2 million during the period or whose average retail prices were not at least 12% above the average price for similar products within “food, drug and mass volume retailers other than Wal-Mart” because we do not view them as our principal competitors, other than Max Factor. -2- The data included in this Annual Report on Form 10-K regarding markets and rankings, including the size of product markets and our relative position and the position of our competitors within these markets,is based on independent industry publications, including ACNielsen, and other published industry sources, as well as management estimates. ACNielsen data does not include Wal-Mart, which is our largest customer. In addition, ACNielsen data is based on sampling methodology, and extrapolation from those samples, which means that estimates based on that data may not be precise. Our estimates have been based on information obtained from our customers, trade and business organizations and other contacts in the market in which we operate, as well as management’s knowledge and experience in the markets in which we operate. We believe these estimates to be accurate as of the date of this Annual Report on Form 10-K, unless a prior date is indicated or we refer to historical data. However, this information may prove to be inaccurate because of the method by which we obtained some of the data for our estimates or because this information cannot always be verified with complete certainty due to limits on the availability and reliability of raw data, the voluntary nature of the data gathering process and other limitations and uncertainties inherent in a survey of market size. In addition, consumption patterns and consumer preferences can and do change. As a result, you should be aware that market, ranking and other similar data included in this Annual Report on Form 10-K, and estimates and beliefs based on that data, may not be accurate. Products We develop, manufacture and market a broad selection of products in various cosmetics categories. The following table sets forth the core categories in which we compete and selected examples of products we manufacture within those categories: Category Product Lines Representative Products Face Makeup · Face Powders · Mineral Wear®, Organic Wear®, Powder Palette® · Bronzers · Magic Mosaic®, Powder Palette®, Shimmer Strips, Bronze Booster, Mineral Wear®, Organic Wear®, Summer Eclipse®, Pearls of Perfection®,Bamboo Wear™ · Concealers · Gentle Cover® Concealer, Circle Rx™, Conceal Rx™, Mineral Wear®, Concealer Twins®, Concealer 101 · Blushes · Powder Palette®, Mineral Wear®, Shimmer Strips · Foundation/Tinted Moisturizers · Mineral Wear®, Organic Wear®, Healthy Wear™ Eye Makeup · Eye Shadows · Shimmer Strips, Baked Collection®,Eyebrightener® · Eyeliners · Eye Definer Felt-Tip Eye Marker,Shimmer Strips · Mascara · Organic Wear®, Shimmer Strips, Plump Potion® · Brow Makeup · Brow Definer Face makeup. The face makeup category is our largest category, accounting for approximately 75.7% of our net sales in 2010. We divide this category into face powders, bronzers, concealers, face color (blush) and foundation/tinted moisturizers. Our face powders and bronzers typically enhance skin tone and provide a finishing touch to the skin. Our concealers and neutralizers use color correction to address more significant imperfections, such as dark under-eye circles, blemishes, scars, birthmarks and post-cosmetic surgery discolorations. Our compact and liquid foundations and tinted moisturizers address uneven skin tone and provide skin protection. Face powders can be used over foundation or alone, to minimize shine, discolorations and imperfections, creating a smoother, more even skin tone. Based on ACNielsen data for the 52 weeks endedJanuary 22, 2011, we area leader in the face powders category with an approximate 32.2% dollar share in the masstige market, as we define it, compared to 41.3% in theprior-year period. We also currently market one of the best selling face powder franchisesin the masstige market. Our face powder productsinclude Powder Palette®, a multi-colored face powder designed to provide the most natural finish on the skin, Mineral Wear®, a pressed and loose talc-free mineral face powder developed for sensitive and breakout-prone skin, and Organic Wear®, the first100% natural originface powder made with certified organic ingredients. Bronzers enhance skin tone to provide a “sunkissed” look without the damaging effects of the sun. In 1997, we introduced bronzers, a product formerly offered primarily by department stores for the summer season, to the mass market channel, and have since expanded our product offering to include a full, year-round bronzer selection. Based on ACNielsen data for the 52 weeks endedJanuary 22, 2011, we area leader in the bronzers category with an approximate 81.9% dollar market share in the masstige market, as we define it, compared to 85.8% in the prior-year period. Our bronzers include Magic Mosaic®, a multi-colored bronzer that lets you customize your shade from dark to light, Shimmer Strips, a multi-colored shimmering bronzerfor a custom glamorous tan glow, and Bronze Booster, a glow boosting bronzer that provides an instant and lasting bronze glow. We introduced our concealing correction tools to the mass market channel in 1993, and have continued to introduce new concealing correction products. Our concealer productsinclude Gentle Cover®Concealer, Concealer Twins®and Conceal Rx™. We currently have a broad range of yellow, green and flesh tone concealers aimed at covering and correcting skin imperfections, from dark under-eye circles to red blemishes, scars, birthmarks or post-cosmetic surgery discolorations. Based on ACNielsen data for the 52 weeks endedJanuary 22, 2011, we had an approximate 10.2% dollar share of concealers in the masstigemarket, as we define it, compared to 12.8% in the prior-year period. We offer powderblushes that contour the face and accentuate cheekbones with soft color. In 2001, we introduced Planet Blush® and have since expanded in this category with products such as Powder Palette® Blush, Mineral Wear® Blush andMagic Mosaic® Blush. Based on ACNielsen data for the 52 weeks endedJanuary 22, 2011, we had an approximate12.0% dollar share of blush in the masstige market, as we define it,compared to 15.6% in the prior-year period. -3- Foundations, with face powders or alone, provide all over coverage and minimize uneven skin tone. Two examples of our foundation and tinted moisturizer products are Mineral Wear®, a foundation designed to help reduce skin irritation and breakouts, and Organic Wear® 100% Natural Origin Tinted Moisturizer, which hydrates and evens out skin tone with sheer coverage. We intend to expandour foundation product offerings,because foundationis one of the largest cosmetics categories. Based on ACNielsen data for the 52 weeks endedJanuary 22, 2011, we had an approximate 1.9% dollar share of foundations in the masstige market, as we define it, compared to 2.2% in the prior-year period. Eye makeup. The eye makeup category is our second largest category, accounting for approximately 21.4% of our net sales in 2010. The category consists of four categories: eye shadows, eyeliners, brow makeup and mascara.Our eye makeup includes Shimmer Strips Custom Eye Enhancing Shadow and Liner,nine shadescoordinated to enhance each eye color, Baked Collection®, a wet/dry eye shadow trio, Shimmer Strips Eye Enhancing Gel Creamliners, Eye Definer Felt-Tip Eye Marker, Organic Wear® 100% Natural Origin Mascara, Plump Potion® Lash Stimulating and Plumping Mascara, and BrowDefiner. Based on ACNielsen data for the 52 weeks endedJanuary 22, 2011, we had an approximate2.8% dollar share of the masstige market, as we define it, in the eyemakeupcategory, compared to 3.7% in the prior-year period. We intend to offer additional eye makeup products. Other.We introduced Plump Potion® Needle-Free Lip Plumping Cocktail in 2006 and Organic Wear®100% Natural Origin Superfruit LipGloss in 2009.All other categories accounted for approximately 2.9% of ournet sales in 2010. Market Share The following table sets forth the market position and approximate dollar share, based on retail sales, of our products in selected categories within the masstige market, as we define it, based on ACNielsen data for the 52 weeks endedJanuary 22, 2011: 52 Weeks Ended January 22, 2011 Masstige Ranking (2) Masstige Share (3) Face Face Powders 2 % Bronzers (1) 1 Concealers 5 Blush 4 Foundation 5 Eye Eye Shadows 4 Eyeliners 5 Brow Makeup 4 Mascara 5 Bronzers are a subcategory of face powders. We define the masstige market as products sold in the mass market channel under the following premium-priced brands: Physicians Formula, Almay, L’Oréal, MaxFactor, Neutrogena, Revlon, OPI, Borghese and Iman. According to ACNielsen data, these brands, other than Max Factor, were the only-mass distributed brands whose product had average retail prices 12% or more above the average price for similar products in food, drug and mass volume retailers other than Wal-Mart for the 52 weeks endedJanuary 22, 2011and whose average retail sales in the mass market channel were over $2 million during the same period. We have excluded brands that generated less than $2 million during the period or whose average retail prices were not at least 12% above the average price for similar products within food, drug and mass volume retailers other than Wal-Mart because we do not view them as our principal competitors. Please refer to "Market, Ranking and Other Data" on page 2 for a more detailed discussion. ACNielsen data does not include Wal-Mart, our largest customer and accordingly, this market share data does not take into account sales to Wal-Mart. Because we are currently in a smaller percentage of Wal-Mart stores and because we have less shelf spaceat Wal-Mart stores than we do at our other customers, we believe our share of the masstige market at Wal-Mart is lower than the percentages reflected in this table and could affect our rankings. Competition The cosmetics industry is highly competitive. We compete on the basis of brand awareness, product functionality, design, quality, pricing, marketing, order fulfillment and delivery. Our competitors include a number of multinational manufacturers, some of which are larger and have substantially greater resources than we do, and which may therefore have the ability to spend more aggressively on advertising and promotion and have more flexibility to respond to changing business and economic conditions. Our products also compete with similar products sold in prestige channels such as department stores, high-end specialty retailers, door-to-door, through television and infomercials or through mail-order or telemarketing by representatives of direct sales companies. Our principal competitors in the masstige market, as we define it, include L’Oréal S.A. (L’Oréal), Revlon, Inc. (Revlon and Almay) and Johnson & Johnson (Neutrogena). -4- Distribution Channels and Retailer Customers We currently sell our products in approximately 25,700 storesin over 70 different retailers in the food retail, drug chain, mass volume, specialty retail and wholesale channels. Our top ten U.S. customers represented approximately 88.0% of our gross sales in 2010. Sales to Wal-Mart,CVS and Target accounted for an aggregate of 62.6% of our gross sales in 2010, with sales to each of these customers accounting for greater than 10% of our gross sales in 2010. InApril 2009, one of our largest retailer customersinformed us of its decision to completely discontinue selling our products in 2010. This customer began to reduce its inventory levels of our products to prepare for the 2010 discontinuation during the second quarter of 2009, which had a material negative impact on our net sales and results of operations.This customer accounted for 4.8% and15.8%of our gross sales in2009 and2008, respectively. We did not have any sales to this customer during the year ended December 31, 2010,buthave beenre-introduced to theironline business in 2011. We do not enter into long-term or exclusive contracts with our customers. Sales to our customers are generally made pursuant to purchase orders. We seek to enhance our customer relationships by regularly updating our product offering, delivering our products on time and providing consistent marketing support, category management services and customized trade allowance programs. Our customers expect quick response times on standard orders, and we generally do not have a material order backlog.We did not have any backlog orders as of December 31, 2010. We entered the Australian market in 1994, the Canadian market in 1998 and the South Africa market in 2010. Australia, Canada and South Africarepresented approximately14.0% of our net sales in 2010. See Note 13 to the consolidated financial statements included in this Annual Report on Form 10-K. New Product Development Historically, we have introduced a significant number of products each year.For2010, however, we introduced only46 new products. We launched fewer new products in2010 than in years past as a result of our business model redefinition initiative, which is designed, in part,to mitigate the risk of product returns while enhancing the productivity potential of our new items. Even though there are fewer new products in2010, we believe the amount of innovation we are bringing to the market is similar to prior years, as we launched a similar number of new product platforms as prior years, the driver of customer and consumer perception of innovation, but with fewer products per platform than in years past. The lower number of new products per innovation platform is the driver of the fewer new product count launched in2010. We seek to be first-to-market in the mass market channel with many of our products. Our new product development team consists of marketing, research and development, packaging, engineering and global sourcing professionals. Our team employs a 12-month product development process that incorporates our core industry knowledge, awareness of global trends and technological advances and sensitivity to retail needs. Members of our new product development team attend the principal industry trade shows in the U.S., Europe and Asia. We spent $699,000, $765,000 and$775,000 on research and development in 2010, 2009 and2008, respectively. We believe we are broadly recognized as a leading innovator in the masstige market. Our products have received numerous awards and editorial recognition, including the Real Beauty Gold Star Award for "Best New Eyeliner" in December 2010,"Best Eye Makeup Remover" by Allure Magazine in October 2010, O Oprah Magazine's "Most Ingenious Green Packaging Award" in April 2010, "MVP Award" from Redbook in May 2010, "America's Healthiest Powder Foundation" in Health Magazine in June 2010, 2010 Beauty Award in Fitness Magazine for "Best Eyeliner", the Cosmetic Executive Women(CEW) Beauty Award - 2009 “Best Face Makeup” Finalist, 2009 Health and Beauty America (HBA)International Design “Green Award”, Good Housekeeping Seal of Approval 2009 and Good Housekeeping Green Seal, “2009 Best Bronzer/Blush” by Shape magazine,“2009 Best Blush” by Fitness magazine, “Best of Beauty - Best Natural Wonder Mascara” by Allure magazine in 2009, “Best Eco Mascara” by Self magazine in May 2009, “Best Mascara, Green Beauty Award” by Cosmopolitan magazine in April 2009, “Best Lash (and Earth-Friendly) Mascara” by O, The Oprah Magazine in April 2009, “America's Healthiest Beauty Award - Bronzer” by Health magazine in June 2008,“Best Highlighter” by SELF magazine in May 2008,“Best Lip Plumper” by Star magazine in May 2008 and "Best Problem-Solver Concealer" by O Oprah Magazine in April 2008. Marketing and Sales We position ourselves as a masstige cosmetics company and market our products to consumers in the U.S. mass market channel and other channels outside the U.S. Our consumer marketing includes national print and digital advertising, as well as point-of-sale merchandising, including displays andpromotions. Our advertising strategy includes print in major beauty, lifestyleand women service publications in the U.S. and Canada, digital advertising in key websites and social media,non-traditional advertisingand free standing inserts in Sunday newspapers. We strive to feature fresh, modern, vibrant imagery in our marketing campaigns to provide a “real woman” quality to which our consumers can relate. We take a proactive approach with our retailer customers. Members of our sales team maintain constant communication with their accounts and visit our customers frequently to discuss recent point-of-sale data and trends. In addition, the sales team regularly reviews recent performance, new product initiatives and opportunities for additional space and distribution. Our sales team provides the marketing department with market information and customer feedback, works closely with our marketing department in developing customized advertising and promotional programs and reviews estimates of demand for the production planning process. We maintainthree web sites, www.physiciansformula.com, www.mypfbeauty.comand www.organicwearmakeup.com in addition to a Facebook and Twitter page,all of whichfeature current product and promotional information to educate and inform consumers about our products. Our web sites,Facebook and Twitter pages are updated regularly to stay current with our new product offerings and continually engage and excite consumers regarding the brand. Packaging and Merchandising We design our retail selling space layout and provide retailers with permanent fixtures and point-of-purchase displays to emphasize a strong, consistent message to consumers. We also design most of our primary and secondary packaging. Primary packaging includes compacts, jars, tubes and pencils and secondary packaging includes boxes, blister packaging and clam-shell packaging in which our products are sold. We believe our uniquely designed product displays and packaging provide an immediate visual impact while serving as an important merchandising, communication and education tool. -5- Raw Materials and Suppliers We purchase raw materials, components, such as plastic compact containers, plastic tubes or brushes, and semi-finished goods, such as plastic compact containers or plastic tubes filled with product, from foreign and U.S. suppliers.Eleven of our top fifteen suppliers are located in Europe or Asia. Theseeleven foreign suppliers represented approximately 60.3% of our purchases of raw materials, semi-finished goods and components in 2010. We purchase a significant portion of our powders from suppliers in Italy, U.S. and Japanand our components from suppliers in China. Our suppliers range from small family-owned businesses to large multinational corporations. We maintain relationships with a broad base of manufacturers in an effort to utilize those with the latest technologies and highest quality standards and to benefit from their knowledge of the newest manufacturing techniques. We have implemented a strategy that enables us to source components directly from Asian manufacturers, thereby eliminating a broker mark-up. We generally do not have long-term or exclusive agreements with our suppliers. We purchase raw materials, components and semi-finished goods from third-party suppliers on an as-needed basis. We maintain our supplier relationships on arms-length terms. We have not experienced any difficulty obtaining raw materials, components or semi-finished goods and we believe we currently have adequate sources for our anticipated future production needs. We believe we have good relationships with our suppliers and that there are alternative sources in the event that raw materials, components and semi-finished goods from one or more of these suppliers is unavailable. We continually review our needs against the capacity of our suppliers to ensure that we are able to meet our production goals, manage costs and operate efficiently. Manufacturing We manufacture our products at two facilities located in City of Industry, California and one facility located in Covina, California, which are approximately 20 miles east of Los Angeles. The adjoining facilities in City of Industry are approximately 25,000 and 20,000 square feet, respectively, and are both leased under a two-year contract that expires in December 2012. The Covina facility is approximately 72,500 square feet and is leased under a two year term lease expiring in December 2012. Our manufacturing consists of compounding, fillingand assembly. Currently, our compounding process is manual and requires highly skilled labor for weighing materials and compounding materials. We rely on four to seven manual assembly lines, one automated assembly line and eleven primary filling lines in our manufacturing facilities. We arein the final stages of completingan upgrade to theautomated assembly line, which hasreduced labor cost per unit andincreased capacity. Distribution We distribute our products from a 62,000 square foot distribution facility in Azusa, California, which is 24 miles east of Los Angeles. This facility is leased under a two-year contract that expires in December 2012. At our distribution center we: ● store finished goods; ● pick and pack for all domestic and most international customer orders; ● conduct quality control for manufactured and assembled products; ● process and store returns; and ● assemble promotional displays. We have also negotiated the use of space atthird-party warehousing companies to handle our international customer orders and certain domestic customer ordersand fluctuations in our inventory levels, which are significantly greater during the first and fourth quarters of each year. During peak periods, we rely on third-party logistics providers to ship some of our products to our retailer customers. Patents and Trademarks The major trademark used in our business is Physicians Formula, with many of our products sold under this brand. We have registered or applied to register many of our product trademarks in the U.S. We have also registered the Physicians Formula trademark in over40 foreign countries. We consider the protection of our trademarks and trade name to be an important element of our business. We have filed with the Trademark Trial and Appeal Board of the U.S. Patent and Trademark Office a petition for cancellation of the registered trademark Physicians Complex issued to Cosmed, Inc. for cosmetics products sold primarily on the Internet. As of December 31, 2010, we had approximately176 registered U.S. and foreign trademarks that we intend to maintain, and we had approximately28 trademark applications pending. Our registered trademark rights exist for as long as the trademark is used for the identified goods or services and we continue to renew the registered trademark. We also protect some of our packaging and component concepts through design patents. We consider proprietary technology and patent protection to be an important element of our business. As of December 31, 2010, we had approximately60design patents issued. Our design patents expire between 2015 and 2022. We are involved in various intellectual property claims and legal actions arising in the ordinary course of business. While the effect of the final resolutions of these matters is not known, we believe that they will not have a material adverse effect on our results of operations, liquidity or financial condition. -6- Management Information System We use information technology systems to manage financial and administrative functions, including general ledger, accounts receivable, accounts payable, personnel, payroll and tax management. The majority of our customer orders and shipments are handled through electronic data interchange systems to enable electronic exchange of order, status, invoice and financial information with our customers. We utilize an IBM iSeries 520 computer located at our Azusa facility and seventeen IBM servers. The IBM iSeries 520 is used to run our enterprise resource planning applications. The servers are used for office document processing, electronic mail, security, virus protection and electronic interchange transactions. As a safeguard against a catastrophic event, we duplicate our files at the end of each day and transport those back-up files the following day to our City of Industry location. We have entered into an agreement with IBM to provide iSeries 520 disaster recoveryservices in case of a catastrophic event. Seasonality Our business, similar to others in the cosmetic industry, is subject to seasonal variation due to the annual “sell-in” period when retailers decide how much retail space will be allotted to each supplier and the number of new and existing products to be offered in their stores. For us, this period has historically been from December through April. Sales during these months are typically greater due to the shipments required to fill the inventory at retail stores and retailers’ warehouses.Retailers typically reset their retail selling space during these months to accommodate changes in space allocation to each supplier and to incorporate the addition of new products and the deletion of slow-selling items.Please see “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Factors Affecting Comparability—Seasonality.” Employees As of December 31, 2010, we employed approximately147 full-time and8 part-time employees. In addition, we subcontracted for approximately253 workers through a temporary staffing agency. During the course of the year, we typically utilize between100 and250 subcontracted workers depending on seasonal fluctuations in demand for our products. As of December 31, 2010, none of our employees were covered by collective bargaining agreements. We believe that our employee relations are satisfactory. Regulation We and our products are subject to regulation by the U.S. Food and Drug Administration, or the “FDA,” the U.S. Federal Trade Commission, or the “FTC,” as well as various other Federal, state, local and foreign regulatory authorities. These regulations principally relate to the safety of our ingredients and to the proper packaging, labeling, marketing, and advertisingof our products. We believe that we are in substantial compliance with these regulations. Our manufacturing facilities in California are registered with the FDA as drug manufacturing establishments, permitting the manufacture of cosmetics that contain over-the-counter drug ingredients such as sunscreen. Under the Federal Food, Drug and Cosmetic Act, or the “FDCA,” cosmetics are defined as articles or components of articles that are applied to the human body and intended to cleanse, beautify or alter its appearance, with the exception of soap. Cosmetics are not subject to pre-market approval by the FDA, but the products and their ingredients must be tested to assure safety. If safety has not been adequately substantiated, a specific label warning is required. The labeling of cosmetic products is also subject toFDCA and FDA regulations, as well as the Fair Packaging and Labeling Act, the Poison Prevention Packaging Act, and FTC statutory and regulatory requirements. The FDA utilizes an “intended use” doctrine to determine whether a product is a drug or cosmetic by the labeling claims made for the product. If a cosmetic product is intended to treat a disease condition or to affect the structure or function of the human body, the FDA will regulate the product both as a drug and as a cosmetic. The product will then also be subject to all drug requirements under the FDCA,possibly including pre-approval by the FDA of the product before future marketing. The labeling of cosmetic products is subject to the requirements of the FDCA, Fair Packaging and Labeling Act, Poison Prevention Packaging Act and other FDA regulations.If the FDA considers label claims for our cosmetic products to be claims affecting the structure or function of the human body, our products may be regulated as drugs.If our products were regulated as drugs by the FDA, we would be required to conduct clinical trials to demonstrate safety and efficacy of our products in order to continue marketing those products.However, we may not have sufficient resources to conduct any required clinical studies and because clinical trial outcomes are uncertain we may not be able to demonstrate sufficient efficacy or safety data to resume future marketing of those products.The FDA may change the regulations as to any product category, including our sunscreen drug products, requiring a change in labeling, product formulation or analytical testing.However, we may not have sufficient resources to conduct any required analytical testing, reformulate the product or make required label changes, possibly resulting in an inability to resume marketing these products.Any inquiries or investigations from the FDA, FTC or other foreign regulatory authorities into the regulatory status of our cosmetic products and any subsequent interruption in the marketing and sale of those products could severely damage our brands and company reputation in the marketplace. -7- Environmental We are subject to a broad range of frequently changing federal, state and local environmental, health and safety laws and regulations, including those governing discharges to air, soil and water, the handling and disposal of, and exposure to, hazardous substances and the investigation and remediation of any contamination resulting from the release of any hazardous substances. We believe that our business, operations and facilities are in material compliance with all applicable environmental, health and safety laws and regulations, and future expenditures will be necessary in order to maintain such compliance. The shallow soils and groundwater below our City of Industry facilities were contaminated by the former operator of the property. The former operator performed onsite cleanup and we anticipate thatwe will receive written confirmation from the State of California that no further onsite cleanup is necessary.Such confirmation would not rule out potential liability for regional groundwater contamination or alleged potable water supply contamination discussed below.If further onsite cleanup is required, we believe the cost, which we are not able to estimate, would be indemnified, without contest or material limitation, by companies that have fulfilled similar indemnity obligations to us in the past, and that we believe remain financially able to do so. The facilitiesare located within an area of regional groundwater contamination known as the Puente Valley “operable unit” (“PVOU”) of the San Gabriel Valley Superfund Site.We, along with many others, were named by the U.S. Environmental Protection Agency (“EPA”) a potentially responsible party (“PRP”) for the regional contamination.We entered into a settlement with anotherPVOU PRP,pursuant to which, in return for a paymentwe havealready made and had beenfully indemnified for by a third party,the other PRP indemnified us against most claims for PVOU contamination.A courtapproved and entered a consent decree amongthe other PRP, us and the EPA that resolves our liability for cleanup of regional groundwater contamination without any payment by us to the EPA.Depending on the scope and duration of the cleanup, we may be required to make further payments to the other PRP for regional groundwater remediation costs.We estimate the amount ofsuch additional payments, if any,would not exceed approximately $130,000. The estimate is based on component estimates for two distinct contaminants that may require remediation. Those estimates in turn are based on a number of assumptions concerning the likelihood that remediation will be required, the cost of remediation if required and other matters. Uncertainty in predicting these matters limits the reliability and precision of the estimates.We expect any such additional payments byus to be covered by indemnities given tous by the other companies. Those companies may contest their indemnity obligation for these payments. We believe the companies are financially able to pay the liability. Becausewe believe it is not probable thatwe will be held liable for any of these expenses,we havenot recorded a liability for such potential claims. Our liability for these contamination mattersis substantially covered by third-party indemnities and resolved by prior agreements and settlements, and borne by prior operators of the facilities, their successors and their insurers. We are attempting to recoup approximately $760,000 in defense costs from one of these indemnitors. These costs have been expensed as paid by us and are not recorded in our consolidated balance sheets. Available Information We maintain a website on the Internet at www.physiciansformula.com. We make available free of charge through our website, by way of a hyperlink to a third-party Securities Exchange Commission (the "SEC") filing website, our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to those reports electronically filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act of 1934. Such information is available as soon as such reports are filed with the SEC. In addition, our Code of Ethics may be accessed in the Investor Relations section of our website. Information found on our website is not part of this Annual Report on Form 10-K or any other report filed with the SEC. ITEM 1A. RISK FACTORS Investing in our common stock involves a high degree of risk. You should carefully consider the following risk factors and all other information contained in this Annual Report on Form 10-K before making a decision to invest in our common stock. If any of the following risks occur, our business, results of operations and financial condition may be materially and adversely affected. In that event, the trading price of our common stock could decline, and you could lose all or part of your investment. Risks Related to Our Business and Industry We depend on a limited number of retailer customers for a majority of our sales and the loss of one or more of these customers would reduce our sales and harm our market share and our business. We depend on a small number of core retailer customers for a majority of our sales, including Wal-Mart,CVS andTarget. Sales to thesethree retailer customers accounted for an aggregate of 62.6% of our gross sales in 2010. None of our customers is under an obligation to continue purchasing products from us in the future. The fact that we do not have long-term contracts with our customers means that we have no recourse in the event a customer no longer wants to purchase products from us. In the future, retailers in the mass market channel may undergo restructurings or reorganizations, realign their affiliations, close stores or otherwise suffer losses, any of which could decrease their orders for our products. The loss of one or more of our customers that, individually or in the aggregate, accounts for a significant portion of our sales, any significant decrease in sales to those customers, any significant decrease in our retail selling space in any of those customers’ stores, an interruption or decline of our customers’ business or a successful demand by those customers that we decrease our prices would reduce our sales and harm our business. In the first quarter of 2009, one of our largest retailer customersinformed us that as a result ofa change in strategy, the customerintends to reduce the space allocated to the entire color cosmetics category in its stores in 2010.In April 2009, this customer informed us of its decision to discontinue selling Physicians Formula products. This change had a material negative impact on our net sales beginning in the second quarter of 2009 as the customer reduced its inventory levels of our products. This change eliminated our distribution in approximately 5,800 stores. This customer accounted for 4.8% and15.8% of our gross sales for the years ended December 31,2009 and2008, respectively. We did not have any sales to this customer during the year ended December 31, 2010, buthave been re-introduced to their online business in 2011. -8- Fluctuations in buying decisions of our retailer customers, the trend toward retail consolidation and changing policies and requests of our customers could harm our business. We currently sell our products primarily in the mass market channel. Consequently, our sales are affected by fluctuations in the buying patterns of our retailer customers and consumers who shop in the mass market channel. These fluctuations may result from economic conditions or other factors. In addition, with the growing trend towards retail consolidation, we are increasingly dependent upon a few leading retailers, such as Wal-Mart,CVS, Target and Rite Aid, whose bargaining strength continues to grow due to their size. These customers have requested, and may continue to request, increased service and order accommodations. Our customers have also requested assistance with installation of new retail permanent fixtures and resets of our wall displays, which typically requires us to hire a third-party vendor to provide these services. Our customers could also request incremental trade allowance investments such as cash discounts, markdown allowances, in-store retailer advertising, coupon expense and other miscellaneous retailer allowances, and could require us to invest in radio frequency identification, an automatic data capture technology that uses “smart tags” attached to inventory for purposes of inventory control, or source tagging, a security tag attached to inventory. Our customers could also request price decreases that would negatively impact our margins, or reduce the number of SKUs in their stores. As a result, we may face substantially increased expenses to meet these requests, which would reduce our margins. We also may be negatively affected by changes in the policies and requests of our retail customers relating to service levels, inventory de-stocking or limitations on access to wall display space. Our business and results of operations have been adversely impacted by the severe downturn in the U.S. economy and will continue to be impacted by general economic conditions. Our operations and financial performance are directly impacted by changes in the U.S. economy.The recent significant downturn in the U.S. economyhas significantly lowered consumer discretionary spending, which has in turn lowered the demand for our products.Reduced consumer discretionary spending may cause us to lower prices, increase our trade spending or suffer significant product returns from our retailer customers, any of which would have a negative impact in our gross margins.Additionally, a continued weakened consumer environment may create additional declines in our market capitalization relative to our net book value resulting in a potential impairment of intangible assets, including trade names. Current economic conditions could also have a negative impact on the financial stability of our retailer customers.A small number of our customers account for a large percentage of our net sales and accounts receivable.If any of our significant retailer customerswere unable to finance purchases of our products or defaults on amounts owed to us, it would have an adverse impact on our results of operations and financial condition, including our liquidity.Although we have seen recent signs of improvement in our business, it is uncertain if economic conditions or consumer confidence will stabilize or will deteriorate further, or when economic conditions or consumer confidence will improve.If there is a prolonged recession, reduced consumer spending could have a material and adverse effect on our business, results of operations or financial condition, including recognizing an additional impairment charge of the Physicians Formula trade name. Additionally, if these adverse impacts to our results of operations lead to the generation of pre-tax losses in the future, this could also result in recognizing a valuation allowance against our deferred income tax assets. If we are unable to comply with the financial covenants in our new senior credit agreement and senior subordinated note, our business, results of operations and liquidity could be materially and adversely affected. We are operating in a challenging economic environment and our ability to comply with thefinancial maintenance covenants in the new senior credit agreement and senior subordinated note may be affected by future economic or business conditions beyond our control.We were in compliance with these financial covenants asof and for the 12 months ended December 31, 2010, and, based on our internal projections, webelieve that we will continue to be in compliance with the minimum book net worth covenant. However, ourAdjusted EBITDA covenantinvolves more uncertainty, and continued worsening in the economic environment could impact our ability to meet this covenant. A failure tomaintain the financialcovenants in our new senior credit agreement and senior subordinated note,if we are not able toobtain an amendment or waiver in the future, would be an event of default under our new senior credit agreement and senior subordinated note.If there is an event of default under our new senior credit agreement and senior subordinated note, we would be precluded from borrowing under our revolving credit facility and the indebtedness under our new senior credit agreement and senior subordinated note could be declared immediately due and payable, which would have a material adverse effect on our business, financial condition and liquidity. There is no assurance that we would receive waivers should we not meet our financial covenants.Even if we are able to obtain a waiver, in connection with negotiating a waiver we may be required to agree to other changes in the new senior credit agreement and senior subordinated note, including increased interest rates, tighter covenants or lower availability thresholds; we may also be required topay a fee for such waiver. If weare not able to comply with thefinancial covenants in the new senior credit agreement and senior subordinated note and we areunable to obtain waivers, we would need to obtain additional sources of liquidity; however, given the unprecedented instability in worldwide credit markets, there can be no assurance that we will be able to obtain additional sources of liquidity and, if we can obtain financing, that we will be able to do so on terms acceptable to us. See Item 7 under the caption "Credit Facilities" and Note 6 to the consolidated financial statements. -9- The high level of competition in our industry could harm our business, financial performance, market share and profitability. Many of our competitors have substantially greater resources than we do. The business of selling cosmetics is highly competitive. This market includes numerous manufacturers, distributors, marketers and retailers that actively compete for consumers both in the U.S. and abroad. The cosmetics market is highly sensitive to the introduction of new products, which may rapidly capture a significant share of the market. In addition, our products may be, or are at the risk of becoming, obsolete due to new product introductions or new technologies. Our competitors may foresee the course of market development more accurately than we do, develop products and technologies that are superior to ours, produce similar products at a lower cost than we can or adapt more quickly to consumer preferences. Any of these developments would harm our operating results. We compete in select product categories against a number of multinational manufacturers, many of which are larger and have substantially greater resources than we do. Therefore, these larger competitors have the ability to spend more aggressively on advertising, trade spending, marketing and research and to grow more quickly through acquisitions. Our largest competitors currently sell their products insignificantly more stores and have significantly more selling space per store than we do. In addition, our current product lines compete in only approximately half of the cosmetics categories and we may not be able to compete successfully with companies with broader product offerings. Our competitors may attempt to gain market share by offering products at prices at or below the prices at which our products are typically offered. Competitive pricing may require us to reduce our prices, which would decrease our profitability or result in lost sales. Our competitors, many of whom have greater resources than we do, may be better able to withstand these price reductions and lost sales. We cannot assure you that future price or product changes by our competitors will not adversely affect our net sales or that we will be able to react with price or product changes of our own to maintain our current market position. If our products do not appeal to a broad range of consumers, our sales and our business would be harmed. Our success depends on our products’ appeal to a broad range of consumers whose preferences cannot be predicted with certainty and are subject to change. If our current products do not meet consumer demands, our sales will decline. In addition, our growth depends upon our ability to develop new products through new product lines, product line extensions and product improvements, which involve numerous risks. New product launches are essential to our continued growth. New products have contributed, on average, approximately 36.1% of ourgross sales for the last three years and approximately 31.9% of ourgross sales in 2010. As we grow, our reliance on new products may increase. We may not be able to accurately identify consumer preferences, translate our knowledge into consumer-accepted products or successfully integrate new products with our existing product platform or operations. We may also experience increased expenses incurred in connection with product development or marketing and advertising that are not subsequently supported by a sufficient level of sales, which would negatively affect our operating results. Unsuccessful product launches could also result in increased inventory write-downs. Furthermore, product development may divert management’s attention from other business concerns, which could cause sales of our existing products to suffer. We may not be able to successfully develop new products in the future, and our newly developed products may not contribute favorably to our operating results. We are a small company that relies on a few key employees to ensure that our business operates efficiently. If we were to lose the services of any of these key employees, we would experience difficulty in replacing them, which would affect our business operations and harm our business and results of operations. Our success depends to a significant degree upon the business expertise and continued contributions of our senior management team of only three individuals, any one of whom would be difficult to replace. As a result, our future results will depend significantly upon the efforts and retention of key employees, such as Ingrid Jackel, our Chief Executive Officer, who isalso responsible for marketing,research and development, operations and human resources, Jeffrey P.Rogers, our President, who isalso currently and has historically been responsible for sales, and Jeff M. Berry, ourChief Financial Officer, who is also responsible for accounting and finance, information technology andlegal functions. We rely on this group of three individuals, who have an average of16 years of cosmetics industry experience, for managing our company, developing our business strategy and maintaining our strategic relationships with our key retailer customers. Because we are a small company, we believe that the loss of key personnel would be more disruptive to us than it would be to a large, multinational manufacturer. Any of these employees could, with little or no prior notice, voluntarily terminate their employment with us at any time. We only maintain a life insurance policy on Ingrid Jackel. The loss of service of any of these key employees would harm our business and results of operations. In addition, our senior management team may not be able to successfully manage our company as it grows larger. If they are unable to handle these increased responsibilities and we are unable to identify, hire and integrate new personnel, our business, results of operations and financial condition would suffer. Even if we are able to identify new personnel, the integration of new personnel into our business will inevitably occur over an extended period of time. During that time, the lack of sufficient senior management personnel would cause our results of operations to suffer. -10- Our initiatives to expand into new product categories may not be successful and any failure to expand into new product categories would harm our business, results of operations, financial condition and future growth potential. In order to expand our business, we plan to further develop products in cosmetics subcategories such as foundation, mascara and lip products. We currently offer products in only approximately half of the cosmetics categories, and expansion into new cosmetics categories is a critical component of our growth strategy. However, we may not be successful in our expansion efforts in these areas. Each of these product initiatives involves significant risks, as well as the possibility of unexpected consequences, including: ● sales of the new products to our retailer customers may not be as high as we anticipate; ● the rate of purchases by consumers may not be as high as we or our retailer customers anticipate; ● returns of new products by retailer customers may exceed our expectations; ● our marketing strategies and merchandising efforts may be ineffective and fail to reach the targeted consumer base or engender the desired consumption; ● we may incur unexpected costs as a result of the continued development and launch of new products; ● our pricing strategies may not be accepted by our retailer customers and/or their consumers; ● we may experience a decrease in sales of our existing products as a result of introducing new products; ● there may be delays or other difficulties impacting our ability, or the ability of our third-party manufacturers and suppliers, to timely manufacture, distribute and ship products in connection with launching new products; and ● attempting to accomplish all of the elements of expansion in multiple product categories simultaneously may prove to be an operational and financial burden on us and we may be unable to successfully accomplish all of the elements of the expansion simultaneously, if at all. Each of the risks referred to above could delay or impede our ability to successfully expand into new product categories, which would harm our business, results of operations, financial condition and future growth potential. We may be unable to increase our sales through new and existing distribution channels which would limit our growth and harm our business, results of operations and financial condition. The mass market channel is currently the only significant distribution channel for our products. Products similar to ours are sold in department stores, door-to-door, on the Internet, through home shopping television shows, by mail-order and through telemarketing by representatives of direct sales companies. Any failure to successfully enter new distribution channels could limit our growth. In addition, consumers could choose to increasingly purchase cosmetics at department stores, high-end specialty retailers or in other distribution channels in which we do not participate. Our ability to continue to grow and achieve similar profit margins is dependent on our continued expansion in the mass market channel. Our failure to successfully expand in the mass market channel would harm our business, results of operations and financial condition. Many of our competitors currently sell to the same retailer customers that we do, but their products are sold in more of those retailers’ stores and they are allocated more shelf space in those stores. Our growth strategy includes increasing store count with these retailers and expanding the space within the existing stores that currently sell our products. If we fail to increase the number of stores or the amount of space within those stores in which we sell our products, it would harm our business, results of operations and financial condition. If we are unable to successfully execute any material part of our growth strategy, our future growth and ability to make profitable investments in our business would be harmed. Our ability to succeed depends on our ability to grow our business while maintaining profitability. Introducing new products and expanding our distribution have contributed significantly to our recent results, but we must continue to develop new and innovative products and expand our distribution in order to maintain our growth and profitability. We are heavily dependent on new products, which have contributed, on average, approximately 36.1% of ourgross sales in the last three years and approximately 31.9% of ourgross sales in 2010. We may not be able to sustain our growth or profitability on a quarterly or annual basis in future periods. Our future growth and profitability will depend upon a number of factors, including, without limitation: ● the level of competition in the cosmetics industry; ● our ability to continuously offer new products; ● our ability to maintain efficient, timely and cost-effective production and delivery of our products; ● our ability to obtain sufficient production capacity for our products; ● the efficiency and effectiveness of our sales and marketing efforts in building product and brand awareness; ● our ability to identify and respond successfully to emerging trends in the beauty industry; ● the level of consumer acceptance of our products; and ● general economic conditions and consumer confidence. We may not be successful in executing our growth strategy, and even if we achieve targeted growth, we may not be able to sustain profitability. Failure to successfully execute any material part of our growth strategy would significantly impair our future growth and our ability to make profitable investments in our business. -11- We may be unable to manage our growth effectively, which would harm our business, results of operations and financial condition. Our growth has placed, and will continue to place, a strain on our management team, information systems, labor, assembly and distribution capacity and other resources. We are currently running two shifts at our Covina facility. We expect to use some outsourced manufacturing in the fourth quarter of 2011 and first quarter of 2012 to meet anticipated demand. Outsourcing manufacturing could impact our ability to maintain our quality standards, which could harm our reputation. We could also be forced to extend the second shift or add a third shift in the fourth quarter of 2011 and first quarter of 2012, which would be more expensive and would negatively affect our operating margins. We may experience additional constraints on capacity in the future. If we are unable to effectively address our capacity constraints or manage our future growth, our failure to do so would harm our business, results of operations and financial condition. Ourgrowth also makes it difficult for us to adequately predict the expenditures we will need to make in the future. If we do not make, or are unable to make, the necessary overhead expenditures to accommodate our future growth, we may not be successful in executing our growth strategy, and our prospects and results of operations would suffer. In addition, if retailer customer demand exceeds forecasts, we could, from time to time, have an inadequate supply of products to meet customer demands. If we are unable to protect our intellectual property our ability to compete would be negatively impacted. We attempt to protect our intellectual property under the patent and trademark laws. The market for our products depends to a significant extent upon the goodwill associated with our trademarks and trade names. We own the material trademarks and trade name rights used in connection with the packaging, marketing and sale of our products. Therefore, trademark and trade name protection is important to our business. Although we have registered or applied to register many of our trademarks in the U.S. and in certain foreign countries, we cannot assure you that all of our trademark applications will be approved. We also own design patents that relate to some of our products. The design patents we own could be challenged, invalidated or circumvented by others and may not be of sufficient scope or strength to provide us with any meaningful protection or commercial advantage. Although we have registered or applied to register additional design patents in the U.S. and in certain foreign countries, we cannot assure you that any of our design patent applications will be approved. In addition, we do not own any formula patents. Our suppliers or other third parties hold certain formula patents for the manufacture of our products. If our relationships with our suppliers were interrupted or terminated, or if we are unable to use formulas covered by third-party patents, our business could be harmed and it would negatively impact our results of operations. Third parties may also oppose our trademark and design patent applications, or otherwise challenge our use of our trademarks or design patents. We cannot assure you that competitors will not infringe our trademarks or our design patents, or that we will have adequate time and resources to enforce our trademarks and design patents and to protect our rights through litigation or otherwise, or that we will be successful in doing so. We also face the risk of claims that we have infringed third parties’ intellectual property rights. Any claims of intellectual property infringement, even those without merit, could expose us to the following risks, among others: ● we may be required to defend against infringement claims which are expensive and time consuming; ● we may be required to cease making, licensing or using products that incorporate the challenged intellectual property; ● we may be required to re-design, re-engineer or re-brand our products or packaging; or ● we may be required to enter into royalty or licensing agreements in order to obtain the right to use a third party's intellectual property. Any of these outcomes would negatively impact our business, results of operations and financial condition. We will require a significant amount of cash, and any failure to generate and raise sufficient cash would impair our ability to support our future growth or operating requirements, which would harm our business. Our ability to fund working capital needs and planned capital expenditures depends on our ability to generate cash flow in the future. We estimate that our net working capital requirements will increaseto $29.5 million in 2011 from $27.2 million in 2010. We have budgeted capital expenditures of $3.6 million for 2011, compared to $5.1 million in 2010, which consists of $1.3 million of property, plant and equipment expenditures and $2.3 million of retail permanent fixture expenditures. Our ability to generate future cash flow is subject to general economic, financial, competitive, legislative, regulatory and other factors that are beyond our control. We cannot assure you that our business will continue to generate cash flow from operations at current levels or that our cash needs will not increase beyond what we currently anticipate our cash needs to be. If we had to raise additional capital, equity or debt financing may not be available at all or may be available only on terms that are not favorable to us. If we cannot obtain adequate capital on favorable terms or at all, we may be unable to support future growth or operating requirements and, accordingly, our business, financial condition or results of operations would suffer. -12- Any variation in the quality of our products or delay in our ability to fill orders would harm our relationships with our retailer customers. Our success depends upon our quality control and on our ability to deliver products in a timely manner. If our products are not delivered according to retailer customers’ delivery deadlines or are found to be defective or not to specification, our relationships with our customers would suffer, our brands’ reputation would be harmed and we could lose our market share. We could also experience increased return rates or become subject to liability claims. These negative results would have a harmful effect on our business, results of operations and financial condition. We may not be able to successfully implement efficiency improvements or realize cost savings, which would harm our business. The automation of our remaining manual assembly lines and any other efficiency improvements we may undertake could involve substantial investments and are subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control. We expect to experience some capacity constraints at our product assembly and distribution facilities in the fourth quarter of 2011 and first quarter of 2012, and our failure to successfully implement efficiency improvements and capacity expansion could result in additional capacity constraints in the future. Failure to implement this efficiency improvement would result in increased costs which would reduce our margins and harm our business. We purchase components and semi-finished goods from a limited number of third-party suppliers, which reduces our control over the manufacturing process and may cause variations in quality or delays in our ability to fill orders. We purchase components, such as plastic compact containers or plastic tubes, and semi-finished goods, such as plastic compact containers or plastic tubes filled with product, from foreign and U.S. suppliers. We depend on these suppliers to deliver products that are free from defects, that comply with our specifications, that meet our delivery requirements and that are competitive in cost. If our suppliers deliver products that are defective or that otherwise do not meet our specifications, our product failure and return rates may increase, and the reputation of our products and the Physicians Formula brand may suffer. In addition, if our suppliers do not meet our delivery requirements or cease doing business with us for any reason, we might miss our retailer customers’ delivery deadlines, which could in turn cause our customers to cancel or reduce orders, refuse to accept deliveries or demand reduced prices. Even if acceptable alternative suppliers are found, the process of locating and securing such alternatives is likely to disrupt our business, and we cannot assure you that we will be able to secure alternative suppliers on acceptable terms that provide the same quality product or comply with all applicable laws. Extended unavailability of necessary components or finished goods would cause us to be unable to market one or more of our products for a period of time. Any of these events would cause our business, results of operations and financial condition to suffer. Further increases in the California or Federal minimum wage would increase our operating costs and harm our profitability. We pay the 100 to250 workers provided to us by a third-party staffing service the California minimum wage, which increased to$8.00 per houronJanuary 1, 2008. Furtherincreases in the minimum wage may lead to an increase in wages to our hourly employees who are currently paid above minimum wage. The Federal minimum wage is currently lower than the California minimum wage. If the Federal minimum wage were increased to an amount greater than the California minimum wage, we would be required to pay the Federal minimum wage. Further increases in the California minimum wage, or increases in the Federal minimum wage to an amount higher than the California minimum wage, would increase our operating costs and harm our profitability. All of our facility leases expire in December2012. If we are unable to renew these leases on favorable terms or move to new facilities, our costs could increase, which would harm our business, results of operations and financial condition. The leases for our facilities in Azusa, City of Industry and Covina, California expire in December 2012. Whether we lease new facilities or remain in those facilities, we could be subject to increased rental rates. If we lease new corporate and manufacturing facilities, the costs associated with moving from our Azusa, City of Industry and Covina facilities could be substantial. In addition, any move would be costly and could disrupt our operations and ability to meet our obligations to our retailer customers. Catastrophic loss, delays in deliveries or other disruptions at any of our facilities would negatively impact our business. Substantially all of our products are assembled at our two adjacent manufacturing facilities in City of Industry, California and our third facility in Covina, California. Significant unscheduled downtime at these facilities due to equipment breakdowns, fires, power failures, earthquakes and other natural disasters, severe weather conditions or other disruptions would adversely affect our ability to provide products to our retailer customers in a timely manner. Although we maintain insurance coverage for our facilities, we cannot assure you that our insurance coverage will be adequate to cover all of our losses in the event of a catastrophic loss. In the future, insurance couldbecome more expensive and difficult to maintain and may not be available on commercially reasonable terms or at all. We operate a facility in Azusa, California, which serves as our main distribution facility and our corporate headquarters. If operational complications arise with our Azusa facility or if our Azusa facility is severely damaged or destroyed, it would not be able to support our distribution needs. Any disruptions at our Azusa facility would adversely affect our ability to deliver products to our retailer customers on a timely basis. If we miss our retailers’ delivery deadlines or if our products fail to meet their specifications, our relationships with our customers would suffer and our business could be harmed. All of our facilities are located within 15 miles of each other in Southern California. We do not have other facilities in other regions from which to operate in the event of catastrophic loss, delays in deliveries, other disruptions or natural disasters. -13- Regulations governing our industry could have a significant negative effect on our business, results of operations and financial condition. Our business is subject to numerous laws and regulations. The formulation, manufacturing, packaging, labeling, registration, advertising, distribution, importation, storage and sale of our cosmetic products are subject to extensive regulation by various Federal agencies, including the U.S. Food and Drug Administration, or the “FDA,” the U.S. Federal Trade Commission, or the “FTC,”the “EPA,” and by various agencies of the states, localities and foreign countries in which our products are manufactured, distributed and sold. Our facilities in City of Industry and Covina, California are registered with the FDA as drug manufacturing and repackaging establishments, respectively, permitting the manufacture of cosmetics that contain over-the-counter drug ingredients such as sunscreen. Failure by us or our third-party suppliers to comply with those laws and regulations could lead to an enforcement action and the imposition of significant penalties or claims, resulting in significant loss of sales, and could have a negative effect on our business, results of operations and financial condition. If we fail to comply with Federal, state or foreign laws and regulations, we could be required to suspend manufacturing operations, change product formulations, suspend the sale of certain products, initiate product recalls, change product labeling, packaging or advertising or take other corrective actions. Any of these actions could harm our business, financial condition and results of operations. In addition, the adoption of new laws or regulations or changes in the interpretations of existing laws or regulations may result in significant compliance costs or discontinuation of products. Our failure to comply with FDA, FTC, EPA or state laws and regulations, or with laws and regulations in foreign markets, that cover our advertising, including direct claims and advertising by us, may result in enforcement actions and imposition of penalties or otherwise materially adversely affect the distribution and sale of our products and our business. The FDA monitors compliance with theFederal Food, Drug and Cosmetic Act, or the “FDCA,”through random inspection of cosmetic manufacturers and distributors to ensure that the products neither contain false or misleading labeling nor are manufactured under unsanitary conditions. FDA inspections also may occur following receipt of consumer or competitor complaints. In the event the FDA does find false or misleading labeling, unsanitary manufacturing conditions, or other instances of noncompliance with FDA requirements, our distribution channel may be affected, possibly by a product recall or by an insufficient supply of product in the marketplace, thereby resulting in reduced product sales and revenue to us and in increased costs to our operations. We also are subject to a variety of other laws and regulations in Canada and Australia. Our failure to comply, or assertions that we have failed to comply, with these laws and regulations could have a material adverse effect on our business in a particular market or in general. To the extent we decide to commence or expand operations in additional countries, laws and regulations in those countries, or the cost of complying with such laws and regulations, may prevent or delay entry into or expansion of operations in those markets or could have a negative effect on our operating margins for products sold in those countries. Regulatory requirements can vary widely from country to country and could further delay the introduction of our products into those countries. We may not be able to enter into acceptable agreements to market and commercialize our products in international markets. Our ability to sustain satisfactory levels of sales in our markets is dependent in significant part on our ability to introduce additional products into those markets. Government laws and regulations in both our domestic and international markets can delay or prevent the introduction, or require the reformulation or withdrawal, of our products. Inability to obtain regulatory approval for our manufacturing facility or the need to open new facilities may delay or disrupt our commercialization efforts. Our facilities in City of Industry and Covina, California are registered with the FDA as drug manufacturing establishments, thereby permitting the manufacture of cosmetics that contain over-the-counter, or “OTC”, drug ingredients such as sunscreen.Our manufacturing facilities therefore are subject to routine and/or unannounced inspection by the FDA. All processes, methods and equipment must be compliant with current Good Manufacturing Practices, or “cGMPs,” which also requires extensive audits of vendors, contract laboratories and suppliers. The cGMPs govern quality control of the manufacturing process, documentation policies and procedures. In complying with cGMPs, we are obligated to expend time, money and effort in production, record keeping and quality control to ensure that the product meets applicable specifications and other requirements. If we fail to comply with these requirements, we could experience product liability claims fromconsumers purchasing our products and we could be subject to possible regulatory action. If an inspection by the FDA or state or other foreign regulatory authority indicates that there are deficiencies, we would be required to take remedial actions or our facility may be closed, and we may be subject to additional enforcement activity. We may need to develop additional manufacturing facilities based on expanded product development, FDA regulatory requirements or other unforeseen market pressures. Preparing a facility for commercial manufacturing may involve unanticipated delays, and the costs of building a facility in compliance with state, local and FDA regulations may be higher than we anticipated. -14- The regulatory status of our products could change, and we may be required to conduct clinical trials to establish efficacy and safety or cease to market some or all of our products, which would require significant time and resources. Under the FDCA, there is no pre-market approval requirement for cosmetics, and we believe we are permitted to manufacture and market our cosmetics without submitting safety or efficacy data to the FDA. However, if the FDA in the future were to conclude that our cosmetics or the ingredients included in our cosmetics should be regulated as drugs or biologics, rather than cosmetics, we may be required to conduct clinical trials to demonstrate the safety and efficacy of these products in order to continue to market and sell them. In such an event, we may not have sufficient resources to conduct the required clinical trial or may not be able to establish efficacy or safety of those products to the FDA’s satisfaction.Furthermore, the clinical trials may be subject to unanticipated delays due to their time-consuming nature, and the outcome of any clinical trial is uncertain. Any inquiries by the FDA or any foreign regulatory authorities into the regulatory status of our cosmetics and any related interruption in the marketing and sale of these products could severely damage our brand reputation and image in the marketplace, as well as our relationships with retailer customers, which would harm our business, results of operations and financial condition. Some of our foundations and concealers are considered over-the-counter, or “OTC,” drug products by the FDA. The FDA regulates the formulation, manufacturing, packaging, labeling and distribution of OTC drug products pursuant to a monograph system that specifies active drug ingredients and acceptable product claims that are generally recognized as safe and effective for particular uses. If any of these products that are OTC drugs are not in compliance with the applicable FDA monograph, we would be required to (i) reformulate such product, (ii) cease to make certain use claims relating to such product or (iii) cease to sell such product until we receive further FDA approval. If more stringent regulations are promulgated, we may not be able to comply with such statutes or regulations without incurring substantial expense. In addition, OTC drug products must be manufactured in accordance with pharmaceutical good manufacturing practice regulations.Our OTC drug manufacturers are subject to ongoing periodic unannounced inspection by the FDA as well as regular and ongoing inspections.In addition, inspections may be commenced as a result of consumer or competitor complaints related to our products.Corresponding state agencies may also inspect our facility to ensure strict compliance with drug good manufacturing practices and other government regulations and corresponding foreign standards.We have minimal control over third-party manufacturers’ compliance with these regulations and standards.If the FDA finds a violation of drug good manufacturing practices, it may enjoin the manufacturer’s operations, seize products, or criminally prosecute the manufacturer, any of which could require us to find alternative manufacturers, resulting in additional time and expense. Our products may cause unexpected and undesirable side effects that would limit their use, require their removal from the market or prevent their further development. Product liability claims resulting from these undesirable side effects would hurt our business. In addition, we are vulnerable to claims that our products are not as effective as we claim them to be. Unexpected and undesirable side effects caused by our products for which we have not provided sufficient label warnings could result in the recall or discontinuance of sales of some or all of our products. Unexpected and undesirable side effects could prevent us from achieving or maintaining market acceptance of the affected products or could substantially increase the costs and expenses in marketing new products. We have been, and may in the future be, subject to various product liability claims resulting from those undesirable side effects caused by our products. Product liability claims may result in negative publicity regarding our company, brand or products that may harm our reputation and sales. In addition, if one of our products is found to be defective we may be required to recall it, which may result in substantial expense, adverse publicity and loss of sales, which would substantially harm our brand. Although we maintain product liability insurance coverage, potential product liability claims may exceed the amount of our insurance coverage or potential product liability claims may be excluded under the terms of our policy, which would cause our financial condition to suffer. In addition, we may be required to pay higher premiums and accept higher deductibles in order to secure adequate insurance coverage in the future. In addition, consumer or industry analysts may assert claims that our products are not as effective as we claim them to be. We are particularly susceptible to these risks because our marketing heavily relies on the assertions that our products adhere to our founder’s commitment to product purity and quality, are hypoallergenic and are ideal for women who have skin conditions that can be exacerbated by traditional cosmetics. Unexpected and undesirable side effects associated with our products or assertions that our products are not as effective as we claim them to be also could cause negative publicity regarding our company, brand or products, which could in turn harm our reputation and our business. Our business may be subject to environmental investigation, remediation and compliance costs, which could adversely affect our business, results of operations and financial condition. Our operations are subject to a range of Federal, state and local environmental, health and safety laws and regulations, including those governing discharges to air, soil and water, the handling and disposal of, and exposure to, hazardous substances and the investigation and remediation of contamination resulting from the release of hazardous substances. We believe that our business, operations and facilities are in material compliance with all applicable environmental, health and safety laws and regulations. Our City of Industry facility was contaminated, and subsequently remediated, by the former operator of the property. In addition, the facility is located within an area of regional groundwater contamination known as the Puente Valley “operable unit” of the San Gabriel Valley Superfund Site. We, along with many others, were named a potentially responsible party for the regional contamination by the EPA. To date, our liability for this matter has been substantially covered by indemnities and resolved by prior settlements, and borne by prior operators of the facility and the business, one of their successors and one of their insurers. We are, however, attempting to recoup approximately $760,000 in defense costs from one of our indemnitors. These costs have been expensed as paid by us and are not recorded in our consolidated balance sheets. We may be subject to additional claims resulting from the historical site contamination and regional contamination. We have not established a reserve for additional claims, as we believe that it is not probable that we will be held liable for any of these claims. Failure by one or more of the responsible parties and/or our indemnitors to honor their obligations could cause us to incur liability which could be material. -15- We rely heavily on a staffing service to provide us with workers and could face significant employment claims that could harm our reputation, business, results of operations or financial condition. We have contracted with a staffing service to supply us with workers. The number of workers supplied by the staffing service varies between a minimum of approximately 100and250, based on seasonal demands for our products. Actions taken by these workers or the agency that provides them to us could subject us to significant liability. An inherent risk of using workers supplied by a third party is that we may face possible claims of employment of undocumented workers, claims of violations of the National Labor Relations Act, discrimination or harassment, claims under health and safety regulations and other related claims. We may also be subject to claims that these workers should be deemed our employees for ERISA, federal taxation or other purposes. Any of these claims could require us to pay substantial fines and monetary damages. In addition, we could face negative publicity that would harm our brand. Any of these negative consequences would harm our reputation, business, results of operations or financial condition. Our computer and communications hardware and software systems are vulnerable to damage and interruption, which could harm our business. Our ability to receive and fulfill orders on a timely basis is critical to our success and largely depends upon the efficient and uninterrupted operation of our computer and communications hardware and software systems. Our primary computer systems and operations are located at our Azusa facility and are vulnerable to damage or interruption from power outages, computer and telecommunications failures, computer viruses, security breaches, catastrophic events and errors in usage by our employees and retailer customers. Systems integration is complex, time-consuming and expensive. Since we do not currently have adequate offsite backup systems, if a catastrophic event occurred at our City of Industry, Azusa or Covina facilities, we would be required to purchase back-up computer and communications hardware and software systems, and integrate them with our existing systems, at a significant cost. During the period in which these new systems are being integrated, our business, results of operations and financial condition could be harmed. Significant increases in fuel prices would adversely affect our financial results. Our freight cost is impacted by changes in fuel prices through surcharges and price increases. Fuel prices and surcharges affect freight cost both on inbound shipments from our suppliers to our assembly and distribution facilities and on outbound freight from our distribution center to our retailer customers.Increases in fuel prices and surcharges and other factors may increase freight costs and thereby increase our cost of sales and selling, general and administrative expenses. We are subject to a variety of social, political and economic risks associated with doing business outside of the United States. For the year ended December 31, 2010, approximately14.0% of our net sales were attributable to our business in Canada, Australia and South Africa. In addition,eleven of our top fifteen suppliers, which include U.S. brokers that purchase raw materials, semi-finished goods and components on our behalf, are located in Europe or Asia. Theseeleven foreign suppliers represented approximately 60.3% of our purchases of raw materials, semi-finished goods and components in 2010. In particular, we purchase significant portions of our powders from suppliers in Italy and our components from suppliers in China. We may encounter risks of doing business outside of the U.S. including: ● unexpected changes in, or impositions of, laws or regulatory requirements; ● fluctuations in foreign exchange rates, which could cause fluctuations in the price of our products in foreign markets or in the cost of certain raw materials purchased by us; ● delays resulting from difficulty in obtaining export licenses, tariffs and other barriers and restrictions, potentially longer payment cycles, greater difficulty in accounts receivable collection and potentially adverse tax treatment; ● potential trade restrictions and exchange controls; ● differences in protection of our intellectual property rights; and ● the burden of complying with a variety of foreign laws and regulations. In addition, as we grow, we will be increasingly subject to general geopolitical risks in foreign countries where we sell our products and purchase our raw materials, such as political and economic instability and changes in diplomatic and trade relationships, which could affect, among other things, retailer customers’ inventory levels and consumer purchasing, and which would cause our results to fluctuate. These risks are compounded by the fact that we purchase the majority of our raw materials, semi-finished goods and components from only two countries, Italy and China. Changes within these countries could impair our business, results of operations and financial condition. -16- Risks Related to Our Common Stock The price of our common stock may continue tobe highly volatile and subject to wide fluctuations or decrease over time. Broad market and industry factors may adversely affect the market price of our common stock, regardless of our actual operating performance. The market price for shares of our common stock has declined substantially in recent months and could decline further if our future operating results fail to meet or exceed the expectations of market analysts and investors or current economic or market conditions persist or worsen. Factors that could cause fluctuations in our future stock price may include, among other things: ● introductions of new products or new pricing policies by us or by our competitors; ● the gain or loss of significant customers or product orders; ● actual or anticipated variations in our quarterly results; ● the announcement of acquisitions or strategic alliances by us or by our competitors; ● recruitment or departure of key personnel; ● failure to comply with covenants in ourdebt agreements; ● the level and quality of securities research analyst coverage for our common stock; ● changes in the estimates of our operating performance or changes in recommendations by us or any research analysts that follow our common stock or any failure to meet the estimates made by research analysts; and ● market conditions in our industry and the economy as a whole. In addition, public announcements by our competitors concerning, among other things, their performance, strategy, accounting practices, or legal problems could cause the market price of our common stock to decline regardless of our actual operating performance. Our stock is thinly traded. Shares of our common stock are thinly-traded, meaning that the number of persons interested in purchasing our common shares at or near ask prices at any given time may be relatively small or non-existent. Low volume of trading activity of our stock may make it difficult for investors to resell their common stock when they want at prices they find attractive. Our stock price can fluctuate significantly in response to a variety of factors and the volume of shares traded can be influenced by: ● limited research analysis performed on our corporation; ● operating results and stock price performance of other companies that investors deem comparable to us; ● news reports relating to trends, concerns and other issues in the cosmetics industry; ● perceptions in the marketplace regarding us and/or our competitors; and ● changes in government regulations. As a result of the thin trading market or "float" for our stock, the market price for ourcommon stock may fluctuate significantly more than the stock market as a whole. Without a large float, our common stock is less liquid than the stock of companies with broader public ownership and, as a result, the trading prices of our common stock may be more volatile. In the absence of an active public trading market, an investor may be unable to liquidate his investment in our common stock. Trading of a relatively small volume of our common stock may have a greater impact on the trading price for our stock than would be the case if our public float were larger. We cannot predict the prices at which our common stock will trade in the future. We do not intend to pay dividends on our common stock for the foreseeable future. Since becoming a public company in 2006, we have not paid dividends and we do not expect to pay dividends on our common stock for the foreseeable future. Instead, we anticipate that all of our earnings, if any, in the foreseeable future will be used for the operation and growth of our business. Any future determination to pay dividends will be at the discretion of our board of directors and will depend upon, among other factors, our results of operations, financial condition, capital requirements and contractual restrictions. We are a holding company and have no direct operations. Our ability to pay dividends in the future depends on the ability of Physicians Formula, Inc. to pay dividends to us. Under the terms of our new senior credit agreement and senior subordinated note, our principal subsidiary,Physicians Formula, Inc.,is generally prohibited from paying dividends to us, except in an amount up to $100,000 and $110,000, respectively, to allow us to pay ordinary course expenses.As a result, your only opportunity to achieve a return on your investment in us will be if the price of our common stock increases and if you are able to sell your shares at a profit. You may not be able to sell shares of our common stock at a price that exceeds the price that you paid. -17- Anti-takeover provisions in our amended and restated certificate of incorporation and by-laws and under the laws of the State of Delaware could impede an attempt to replace or remove our directors or otherwise effect a change of control of our company, which could diminish the value of our common stock. Our amended and restated certificate of incorporation and by-laws contain provisions that may make it more difficult for stockholders to replace directors even if the stockholders consider it beneficial to do so. In addition, these provisions could delay or prevent a change of control that a stockholder might consider favorable. For example, these provisions may prevent a stockholder from receiving the benefit from any premium over the market price of our common stock offered by a bidder in a potential takeover. Even in the absence of an attempt to effect a change in management or a takeover attempt, these provisions may adversely affect the prevailing market price of our common stock if they are viewed as discouraging takeover attempts in the future. In addition, Section 203 of the Delaware General Corporation Law may limit the ability of an “interested stockholder” to engage in business combinations with us. An interested stockholder is defined to include persons owning 15% or more of any class of our outstanding voting stock. Our amended and restated certificate of incorporation and by-laws contain the following provisions that could have an anti-takeover effect: ● stockholders have limited ability to call stockholder meetings and to bring business before a meeting of stockholders; ● stockholders may not act by written consent; ● directorsmay only be removed from office for cause and by the affirmative vote of the holders of at least 66 2/3% of the total votes eligible to be cast in the election of directors;and ● our board of directors may authorize the issuance of preferred stock with such rights, powers and privileges as the board deems appropriate. These provisions may make it difficult for stockholders to replace management and could have the effect of discouraging a future takeover attempt, which is not approved by our board of directors, but which individual stockholders might consider favorable. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES The following table sets forth our principal facilities as of December 31, 2010.All of these facilities are leased undertwo year lease contracts that expire in December 2012. Location Use Approximate Square Footage Ownership Interest Azusa, California Corporate office, distribution Lease City of Industry, California Manufacturing Lease City of Industry, California Manufacturing, office Lease Covina, California Manufacturing Lease The facilities in the City of Industry and Covina each have renewal options for at least an additional60 months when the contracts expire in December 2012. The facility in Azusahas a renewaloption for an additional 12 months when the contract expires in December 2012. We believe that these facilities are adequate for our current needs and we will be able to identify and secure additional space to support our future growth on acceptable terms. ITEM 3. LEGAL PROCEEDINGS As discussed in Item 1 under "Environmental" (the contents of which are incorporated by reference in this Item 3), we are a party to various proceedings concerning environmental regulations. In addition, we have been named in various lawsuits in the ordinary course of business. In management's opinion, the ultimate resolution of these matters will not result in a material impact to our consolidated financial statements. ITEM 4. RESERVED -18- PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY,RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is traded on The Nasdaq Global Select Market under the symbol "FACE." The following table sets forth the high and low sale prices for our common stock for the periods indicated as regularly reported by The Nasdaq Global Select Market: High Low Year ended December 31, 2010 Fourth quarter $ $ Third quarter $ $ Second quarter $ $ First quarter $ $ Year ended December 31, 2009 Fourth quarter $ $ Third quarter $ $ 1.86 Second quarter $ $ First quarter $ $ As of March 3, 2011, there were32 holders of record of our outstanding common stock. Dividends Since becoming a public company in 2006, we have not paid dividendsand we do not expect to pay dividends on our common stock for the foreseeable future. Instead, we anticipate that all of our earnings, if any, in the foreseeable future will be used for the operation and growth of our business. Any future determination to pay dividends will be at the discretion of our board of directors and will depend upon, among other factors, our results of operations, financial condition, capital requirements and contractual restrictions. We are a holding company and have no direct operations. Our ability to pay dividends in the future depends on the ability of our subsidiaries to pay dividends to us. Under the terms of the new senior credit agreement and senior subordinated note, our principal subsidiary,Physicians Formula, Inc.,is generally prohibited from paying dividends to us, except in an amount up to $100,000 and $110,000, respectively, to allow us to pay ordinary course expenses. -19- Performance Graph The following graph compares our cumulative total stockholder return since the date our common stock began trading on The Nasdaq Global Select Market (November 9, 2006) with the Nasdaq Global Select Index and the Dow Jones U.S. Personal Products Index. The graph assumes that the value of the investment in our common stock and each index was $100 on November 9, 2006, and the reinvestment of all dividends. Comparison of 12-Month Cumulative Total Return Among Physicians Formula Holdings, Inc., the Nasdaq Global Select Index and the Dow Jones U.S. Personal Products Index Cumulative Total Return Physicians Formula Holdings, Inc. Nasdaq Global Select Index Dow Jones U.S. Personal Products Index November 9, 2006 $ $ $ December 29, 2006 December 31, 2007 December 31, 2008 December 31, 2009 December 31, 2010 The information in the graph and table above is not "soliciting material," is not deemed "filed" with the Securities and Exchange Commission and is not to be incorporated by reference in any of our filings under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, whether made before or after the date of this annual report, except to the extent that we specifically incorporate such information by reference. Purchases of Equity Securities by the Issuer We did not repurchase any of our common stock during the fourth quarter of 2010. -20- ITEM 6. SELECTED FINANCIAL DATA You should read the selected historical financial data presented below in conjunction with our consolidated financial statements and the related notes and other information included elsewhere in this Annual Report on Form 10-K. The selected historical financial data presented below under the heading “Statement of Operations Data” for the years ended December 31, 2010, 2009 and2008and the selected historical financial data presented below under the heading “Balance Sheet Data” as of December 31, 2010 and 2009 have been derived from, and are qualified by reference to, the audited consolidated financial statements included elsewhere in this Annual Report on Form 10-K. The selected historical financial data presented below under the heading “Statement of Operations Data” for the years ended December 31, 2007 and 2006 and the selected historical financial data presented below under the heading “Balance Sheet Data” as of December 31, 2008, 2007 and 2006 have been derived from, and are qualified by reference to, our audited consolidated financial statements which are not included in this Annual Report on Form 10-K. Years Ended December 31, (In thousands, except share data) Statement of Operations Data: Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Goodwill and intangible asset impairment - - - Income (loss)from operations ) ) Interest expense, net Other(income) expense, net ) (Loss) incomebefore(benefit) provisionfor income taxes ) ) ) (Benefit) provisionfor income taxes ) ) ) 71 Netincome (loss) $ $ ) $ ) $ $ Net income(loss) per common share: Basic $ $ ) $ ) $ $ Diluted $ $ ) $ ) $ $ Weighted-average common shares outstanding: Basic Diluted Balance Sheet Data: Cash and cash equivalents $ $ $ $
